DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
 Claims 1-13 are e allowed.

EXAMINER’S AMENDMENT
Please amend the Listing of Claims by adding “1. “ in the second line as follows:

Listing of Claims
1.  (Currently Amended) An image processing apparatus comprising: 
at least one processor and/or circuit configured to function as following units: 
a compositing unit configured to obtain composited reflection characteristic data by performing compositing processing for compositing first reflection characteristic data that shows a reflection characteristic of a first virtual light source on a predetermined object included in an input image and second reflection characteristic data that shows a reflection characteristic of a second virtual light source on the predetermined object, before adding a virtual light source effect to the input image; 
a generation unit configured to generate a reflection component relating to an object that is included in the input image, based on a reflection characteristic shown by 
an addition unit configured to add, to the input image, the reflection component generated by the generation unit.

End of amendments


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732.  The examiner can normally be reached on Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SAID M ELNOUBI/Examiner, Art Unit 2644